United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3135
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Northern
David Lionell Taylor, Jr., Also         * District of Iowa.
Known as BC, Also Known as              *
Bone Crusher,                           *        [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: March 9, 1999

                                  Filed: April 14, 1999


                                  ___________

Before McMILLIAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      SACHS,1 District Judge.
                              ___________

PER CURIAM.

       David Lionell Taylor appeals his conviction by a jury on two counts of
violating federal drug laws. See 21 U.S.C. § 841(a)(1), § 841(b)(1)(B)(iii), § 846.

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri, sitting by designation.
On appeal, he maintains that the trial court2 erred in denying his motion for a new
trial, that the government violated his due process rights by withholding exculpatory
material, and that the trial court erred in denying his motion to dismiss his counsel
before trial.

        Mr. Taylor's motion for a new trial was unusual in that it was made on the
ground that he had been denied the right to the effective assistance of counsel secured
by the sixth amendment to the Constitution. Ordinarily, such motions are made
post-appeal under 28 U.S.C. § 2255; but in this instance the trial court held more than
one hearing on the motion in the belief, correct we think, that this kind of claim may
be heard and determined in the context of a post-trial motion for a new trial. See
United States v. Smith, 62 F.3d 641, 650-51 (4th Cir. 1995). After a full
consideration of the matter, the trial court denied the motion, ruling that Mr. Taylor's
counsel did in fact provide him with effective representation. The trial court's
thorough opinion and careful scrutiny of the record make it unnecessary for us to visit
this issue in any detail. We are satisfied after our own examination of the record that
there is no error of law or fact in the trial court's conclusion that the ineffective
assistance claim ought to be denied.

       Brady v. Maryland, 373 U.S. 83, 87 (1963), requires the government to provide
a defendant with any exculpatory material that it may have in its possession so that
the defendant may make use of it at trial. Mr. Taylor maintains that the government
failed to provide him with details about the manner in which one of the witnesses
against him had cooperated with the government in drug investigations in the past.
But Mr. Taylor did know that the witness had cooperated, and effective use of that
fact was made on cross-examination. Such details as Mr. Taylor subsequently learned
about that cooperation would not, we are satisfied, have had an effect on the jury's


      2
      The Honorable Michael J. Melloy, Chief United States District Judge for the
Northern District of Iowa.

                                          2–
verdict, in light of the extensive cross-examination of the relevant witness that did
occur and the weight of the other evidence against Mr. Taylor. We therefore reject
his Brady claim.

      Finally, our reading of the record convinces us that the trial court committed
no error in denying Mr. Taylor's motion to dismiss his counsel before trial.

      Affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         3–